Howe, J.
This is an action on notes made by defendants to the-order of Cummings, Brown & Co., and alleged to have been indorsed by the latter to plaintiffs. The answer was a general denial, followed by this admission and averment:
“Por further answer the defendant admits his signature to the notes,, but he denies that the plaintiffs are the owners of them, and allogesthat these notes were received by the plaintiffs herein as the agent and attorney in fact of the payees.” etc.. » * * * * *
He then averred that the notes belonged to the assignee in bankruptcy of Cummings, Brown & Co., and not to the plaintiffs. On the trial defendant objected to the notes being received in evidence, because-the indorsement in blank of Cummings, Brown & Co. was not proved. The objection was overruled and defendant reserved a bill of exceptions.
It is quite true that in a suit against the maker of a note to order, the indorsee must prove indorsement by the payee if denied; but in this case the statement by defendant in his answer seems to he sufficient evidence. It is an admission that the plaintiffs received the notes in suit by transfer from Cummings, Brown & Co. the payees, and impliestliat the name of the payees written in blank, on the back of each is a genuine signature. No defense is pretended to exist as against tliesepayees, of which the suit by plaintiffs may deprive the defendant-No proof was offered of any defense whatever to the notes. •
Judgment affirmed